PATTERSON, Acting Chief Judge.
Tonee Taylor appeals from his sentence as a violent career criminal for offenses occurring on February 18, 1996. In Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), this court held that chapter 95-182, Laws of Florida, which created violent career criminal sentencing, is unconstitutional as a violation of the single subject rule. Thus, based on Thompson, we reverse Taylor’s violent career criminal sentence and remand for resen-tencing in accordance with the valid laws in effect at the time of Taylor’s sentencing on July 26, 1996.
Reversed and remanded.
QUINCE and WHATLEY, JJ., concur.